DETAILED ACTION
This Office Action is in response to application 16/696,541 filed on November 26, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 and 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0112292, filed on 09/10/2019 and Application No. KR10-2019-0066572, filed on 06/05/2019.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1 and 7; claims 1 and 7 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) “linearly transform[ing] a homomorphic encryption for an approximate message including an error”; “perform[ing] an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point”; and “linearly transform[ing the homomorphic encryption which was approximately modulus operated into a form of encryption” are directed to an abstract idea as the claim recites mathematical calculation. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. It’s noted that the claims recite additional element(s) (i.e. input values within a predetermined range are approximate to an integer point). However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/assigning/determining/transmitting/analyzing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an 
 
Regarding claims 2-6 and 8-12; claims 2-6 and 8-12 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen et al. (Chen) U.S. Pub. Number 2019/0334694. 
Regarding claim 1; Chen discloses a method for processing a homomorphic encryption comprising:
linearly transforming a homomorphic encryption for an approximate message including an error (para. [0009] applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial. [0034] a fully homomorphic encryption (FHE) transmission between Alice 110 and Bob 120, for which calculations are done at the computation server 130; para. [0035] an encoded polynomial Enc(m(x)), where m is a polynomial modulo a prime p. As shown, Enc(m(x))=Enc((m.sub.0(x), . . . , m.sub.k-1(x))). Modulus switching and dot product are applied to block 210 to add an error term e(x), resulting in Enc(m(x). p.sup.e-r+e(x)) at block 220. A linear transformation is applied to block 220 resulting in Enc((m.sub.0p.sup.e-r+e.sub.0, . . . , m.sub.k-1p.sup.e-r+e.sub.k-1)), . . . Enc((m.sub.n-kp.sup.e-r+e.sub.n-k, . . . , m.sub.n-1p.sup.e-r+e.sub.n-1)) at block 230).
performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point (para. [0035] an encoded polynomial Enc(m(x)), where m is a polynomial modulo a prime p. As shown, Enc(m(x))=Enc((m.sub.0(x), . . . , m.sub.k-1(x))). Modulus switching and dot product are applied to block 210 to add an error term e(x), resulting in Enc(m(x). p.sup.e-r+e(x)) at block 220. A linear transformation is applied to block 220 resulting in Enc((m.sub.0p.sup.e-r+e.sub.0, . . . , m.sub.k-1p.sup.e-r+e.sub.k-1)), . . . Enc((m.sub.n-kp.sup.e-r+e.sub.n-k, . . . , m.sub.n-1p.sup.e-r+e.sub.n-1)) at block 230. To block 230, d number of digit extractions are applied, where d=n/k, and where n is the degree); and
linearly transforming the homomorphic encryption which was approximately modulus operated into a form of encryption (para. [0036] modulus switching, dot product (with an encrypted secret key), linear transform, digit extraction and another "inverse" linear transform).
Regarding claim 7; Chen discloses an operation apparatus comprising:
a memory storing (para. [0009]) a homomorphic encryption for an approximate message including an error; and
a processor (para. [0014]) performing an operation for the homomorphic encryption, wherein the processor is configured to:
linearly transform a homomorphic encryption for an approximate message including an error (para. [0009] applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial. [0034] a fully homomorphic encryption (FHE) transmission between Alice 110 and Bob 120, for which calculations are done at the computation server 130; para. [0035] an encoded polynomial Enc(m(x)), where m is a polynomial modulo a prime p. As shown, Enc(m(x))=Enc((m.sub.0(x), . . . , m.sub.k-1(x))). Modulus switching and dot product are applied to block 210 to add an error term e(x), resulting in Enc(m(x). p.sup.e-r+e(x)) at block 220. A linear transformation is applied to block 220 resulting in Enc((m.sub.0p.sup.e-r+e.sub.0, . . . , m.sub.k-1p.sup.e-r+e.sub.k-1)), . . . Enc((m.sub.n-kp.sup.e-r+e.sub.n-k, . . . , m.sub.n-1p.sup.e-r+e.sub.n-1)) at block 230).
perform an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point (para. [0035] an encoded polynomial Enc(m(x)), where m is a polynomial modulo a prime p. As shown, Enc(m(x))=Enc((m.sub.0(x), . . . , m.sub.k-1(x))). Modulus switching and dot product are applied to block 210 to add an error term e(x), resulting in Enc(m(x). p.sup.e-r+e(x)) at block 220. A linear transformation is applied to block 220 resulting in Enc((m.sub.0p.sup.e-r+e.sub.0, . . . , m.sub.k-1p.sup.e-r+e.sub.k-1)), . . . Enc((m.sub.n-kp.sup.e-r+e.sub.n-k, . . . , m.sub.n-1p.sup.e-r+e.sub.n-1)) at block 230. To block 230, d number of digit extractions are applied, where d=n/k, and where n is the degree); and
(para. [0036] modulus switching, dot product (with an encrypted secret key), linear transform, digit extraction and another "inverse" linear transform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) U.S. Pub. Number 2019/0334694, in view of Dupaquis et al. (Dupaquis) U.S. Pub. Number 2010/0023572.
Regarding claim 2; Chen discloses the method for processing a homomorphic encryption of claim 1.
Chen does not discloses, which Dupaquis discloses wherein the multi-degree polynomial is a polynomial having a degree among any one of a 7th degree to an 80th degree, and the predetermined range is from -12 to 12 (Dupaquis: para. [0024] a random polynomial error E(x) is injected into the computed polynomial quotient to obtain a randomized quotient, q'(x)=q(x)+E(x). The random polynomial error E(x) may be generated… The only constraint is that the polynomial degree of the error fall within a specified range, such as 0.ltoreq.deg(E(x))<w/2 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to provide wherein the multi-degree polynomial is a polynomial having a degree among any one of a 7th degree to an 80th degree, and the 

Regarding claim 8; claim 8 is directed to the operation apparatus which has similar scope as claim 2. Therefore, claim 2 remains un-patentable for the same reasons.                                                                                                                                                                                 


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) U.S. Pub. Number 2019/0334694, in view of Haener et al. (Haener) U.S. Pub. Number 2019/0361675.
Regarding claim 3; Chen discloses the method for processing a homomorphic encryption of claim 1.
Chen does not discloses, which Haener discloses wherein the performing an approximate modulus operation comprises: setting a double-angle number of times and a multi-degree polynomial corresponding to the double-angle number of times, and performing an approximate modulus operation by operating the linearly transformed homomorphic encryption as many times as the set double- angle number of times by using the set multi-degree polynomial (Haener: para. [0058] Arcsine may be implemented as a combination of polynomial evaluation and (inverse) square root. Approximating the arcsine using only a polynomial allows for a good approximation in [0,0.5], but not near 1 (where it diverges)… employing a "double-angle identity" for x.gtoreq.0.5…which can be achieved by first calculating the inverse square root, followed by x 1 x = x . ##EQU00005##). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to provide setting a double-angle 


Regarding claim 9; claim 9 is directed to the operation apparatus which has similar scope as claim 3. Therefore, claim 9 remains un-patentable for the same reasons.                                                                                                                                                                                 


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) U.S. Pub. Number 2019/0334694, in view of Kipnis et al. (Kipnis) U.S. Pub. Number 2015/0215123.
Regarding claim 4; Chen discloses the method for processing a homomorphic encryption of claim 1, wherein the linearly transforming a homomorphic encryption comprises: converting the homomorphic encryption into a form of polynomial (Chen: para. [0009] an inverse linear transformation to the set of encoded digits to obtain a first encoded polynomial, the first encoded polynomial including only terms where a variable x is raised to powers of zero or multiples of a second number, the second number being an integer greater than or equal to two).

Chen does not discloses, which Kipnis discloses applying the converted homomorphic encryption to a predefined matrix (Chen: para.[0047] a homomorphic calculation denoted f performed on A.sub.1, A.sub.2, . . . , A.sub.k wherein A.sub.i is equal to one of M(X.sub.i) and P(X.sub.i), f(A.sub.1, A.sub.2, . . . , A.sub.k) is equal to one of M (f(X.sub.1, X.sub.2, . . . , X.sub.k))=f(M(X.sub.1), M(X.sub.2), . . . , M(X.sub.k)) and P(f(X.sub.1, X.sub.2, . . . , X.sub.k))=f(P(X.sub.1), P(X.sub.2), . . . , P(X.sub.k)) the method including receiving the result of f(A.sub.1, A.sub.2, . . . , A.sub.k) in the one of the forms). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to provide applying the converted homomorphic encryption to a predefined matrix, as taught by Kipnis. The motivation would be to provide improved practical fully homomorphic encryption system for specific data which allows specific types of computations to be carried out on cipher text and obtain an encrypted result which is the cipher text of the result of operations performed on the plaintext.

Regarding claim 5; the combination of Chen and Kipnis discloses the method for processing a homomorphic encryption of claim 4, wherein the applying comprises:
decomposing the predefined matrix into a plurality of block diagonal matrices wherein there is a value in a diagonal component and the other values are 0, and applying the homomorphic encryption sequentially to the plurality of block diagonal matrices (fig. 3B, Kipnis: para. [0028] a fully homomorphic method for randomizing an input, wherein all computations are over a commutative ring hereinafter denoted as CR, the method including receiving an input denoted INP including a sequence of k input elements in CR, performing either (a) or (a): (a) randomly choosing a secret n.times.n matrix in CR, hereinafter denoted as S, S being utilized as a symmetric randomizing key, wherein S includes an invertible matrix over CR, determining S.sup.-1, for each set i of m distinct input elements among k elements including INP, wherein 0<m<k+1 and m<n selected from INP that are to be jointly randomized, and denoted hereinafter as X.sub.1, X.sub.2, . . . , X.sub.m, selecting n-m (n minus m) random numbers Y.sub.1, Y.sub.2, . . . Y.sub.n-m, in CR, where the input elements X.sub.1, X.sub.2, . . . , X.sub.m, at least one random number selected from among the set of random numbers Y.sub.1, Y.sub.2, . . . Y.sub.n-m, and, optionally, one or more constants are placed in a diagonal of an n.times.n diagonal matrix, denoted M, wherein, aside from the diagonal, matrix M is only populated by zeros, and determining random output A.sub.im for the m input elements in set i denoted as [X.sub.im]=X.sub.1, X.sub.2, ). The rationale to combine Chen and Kipnis is the same as claim 4.

Regarding claim 6; the combination of Chen and Kipnis discloses the method for processing a homomorphic encryption of claim 5, wherein the applying comprises:
applying the homomorphic encryption to the plurality of block diagonal matrices in units of two continuous matrices (Kipnis: fig. 3C, para. [0171] the nxn matrix is a 2.times.2 matrix where one input element X.sub.i is the plaintext and one corresponding random value Y.sub.i is selected, and a secret randomly chosen 2.times.2 matrix denoted S over Z.sub.N is selected to be the symmetric encryption key. S is selected to be an invertible matrix over Z.sub.N, that is Det(S).noteq.0; para. [0174] The encryption function yields A.sub.i, the cipher text for input element X.sub.i; A.sub.i is a 2.times.2 matrix over Z.sub.N). The rationale to combine Chen and Kipnis is the same as claim 4.

Regarding claims 10-12; claims 10-12 are directed to the operation apparatus which has similar scope as claims 4-6, respectively. Therefore, claims 4-6 remain un-patentable for the same reasons.                                                                                                                                                                                 

Examiner’s remarks to overcome the rejection above
If applicant can amend all independent claims to recite the features and limitations found in claims 3 and 5. Also to amend claim 1 to sufficiently overcome the 35 U.S.C 101, the examiner believes this to be sufficient to overcome the prior art and place application in condition for allowance. Applicant is encouraged to contact the examiner to expedite prosecution.


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Publication No. 2020/0104636 to “Halevi et al.” – Halevi discloses HElib that supports addition and multiplication operations of arbitrary numbers in binary representation, using encryption of the individual bits. Using homomorphic encryption scheme with native plaintext space modulo 2 to encrypt the bits of the input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/VU V TRAN/               Examiner, Art Unit 2491